Citation Nr: 0842127	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed central serous 
chorioretinopathy (left eye disorder).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  

During the Board hearing, the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The uncontroverted medical evidence of record shows that 
the veteran's current central serous chorioretinopathy is not 
related to service.  


CONCLUSION OF LAW

The veteran does not have current disability manifested by a 
central serous chorioretinopathy due to disease or injury 
that was incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002, Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2006, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the May 2006 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The March 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

Accordingly, the Board finds that the RO's letter cited above 
also satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SOC) in March 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not specifically advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability). However, the 
Board's action herein denies service connection for the 
claimed right testicle disorder, so no degree of disability 
or effective date will result from the Board's action. There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

Although the veteran claims to have seen several private eye 
doctors since service, whose reports are not of record, the 
veteran could not remember the names or dates of treatment, 
which he stated were over thirty years ago.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a VA examination in May 2006 for the 
express purpose of determining whether his claimed disorder 
is due to military service.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument and 
additional documentary evidence supporting his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

The Board notes that in this case the criteria for 
presumptive service connection under 38 C.F.R. § 3.307 are 
not met since the evidence of record does not show a current 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
However, lack of evidence of treatment bears on the 
credibility of continuity of symptomatology evidence.  Id. at 
496.  

In this case, the veteran is currently diagnosed with central 
serous chorioretinopathy (CSCR).  Therefore, the first 
element of a service connection claim, evidence of a current 
disability, is satisfied.  

With regard to the second the second element, evidence of in-
service incurrence or aggravation of a disease or injury, the 
veteran's service treatment record (STR) includes a May 1969 
treatment report documenting complaints of blurry vision "at 
times."  It was noted that there were no eye injuries in the 
past.  

In particular, in his July 1969 separation examination 
report, the veteran is noted to have 20/20 vision in both 
eyes.  The report indicates that the eyes were "normal," 
including visual acuity and refraction, near vision and night 
vision, ophthalmoscopic, pupils and ocular motility.  No eye 
complaints are noted.  

On his separation report of medical history from July 1969, 
the veteran reported no eye trouble and no history of head 
injury.  The STR is otherwise silent for vision complaints.  

The veteran claims that an eye injury was not documented due 
to circumstances, conditions, or hardships coincident with 
his combat service.  In particular, the veteran testified 
during his September 2008 hearing that the injury began in 
September 1968 after an enemy mortar exploded immediately 
next to his fox hole.  He was not hit by any shrapnel, but 
was thrown by the force of the explosion.  

Afterwards, the veteran reported that he experienced 
headaches and blurred vision. He did not seek immediate 
medical attention since no medical personnel were at the site 
and no helicopters could land in the area due to enemy fire.  

In the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge and Purple 
Heart, which denote combat. Therefore, the veteran is 
entitled to the application of the combat presumption.  See 
38 U.S.C.A. § 1154(b).  

Accordingly, the Board finds the veteran's lay statements a 
sufficient basis upon which to verify the in-service trauma.  
See id; Libertine, 9 Vet. App. at 524; Collette, 82 F.3d at 
392-94.  

However, the veteran must still establish a nexus between 
that disability and the in-service trauma through competent 
medical evidence.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade 
v. West, 11 Vet. App. 302, 305 (1998).  

A review of the record shows that the veteran filed a claim 
of service connection for "eyes gone bad" in July 1969, 
which was the same month he left active service.  (The Board 
notes that the 1969 claim was for a diagnosed disorder 
different from the presently diagnosed disorder; therefore, 
the present claim is an independent claim of service 
connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008))  

In connection with that claim, the veteran underwent a VA eye 
examination in September 1969.  The veteran reported reading 
difficulties beginning roughly one year before the 
examination, which the examiner noted "may be due to some 
eye changes" in service.  The combat incident is not 
specifically mentioned.  

The examiner performed a clinical examination, then diagnosed 
bilateral hyperopia, latent, which he explained was a 
developmental disorder.  He found no evidence of pathological 
findings and noted that the disorder was not related to any 
specific incident.  

In connection with the present claim, the veteran underwent a 
VA examination in May 2006.  The examiner reviewed the 
veteran's claims file, including the relevant medical 
history, and the veteran's complaints.  She then performed a 
thorough clinical examination and noted her observations.  

She gave an assessment of pigmentary changes left macula, 
noted in 2002, and explained that, at that time, a workup 
with Fluorescein angiogram gave a diagnosis of CSCR, which 
was a disorder associated with stress, Type A personality and 
sterioid use, and was more prevalent in males.  

The examiner opined that the disorder was more likely than 
not unrelated to service.  She concluded by noting that a 
1969 VA eye examination did not show similar findings.  

The veteran also underwent an eye examination with a private 
physician, Dr. GPS, in January 2007.  After reviewing the 
veteran's complaints and self-reported medical history, Dr. 
GPS performed a thorough clinical examination and noted his 
observations. He diagnosed retinal pigment epithelial changes 
left eye, probably secondary to early age-related macular 
degeneration, but noted that quiet central serous retinopathy 
could not be ruled out.  He also noted bilateral cataracts 
and status-post LASIK surgery.  He found no definite evidence 
of ocular trauma and opined that he did not feel that the 
foveal appearance was consistent with a traumatic etiology.  

The record also contains extensive VA medical center (VAMC) 
treatment records, including an April 2002 neurology report 
recording the veteran's complaints of "wavy lines" 
following an unrelated eye surgery.  In a September 2002 
ophthalmology treatment note, the physician recorded 
"probable" CSR OS "since" June 2001.  In an April 2005 
VAMC ophthalmology annual check-up note, the veteran had no 
complaints, denied blurry vision, and reported his vision as 
"good."  

As shown, the medical of evidence, including examinations 
from competent VA and private physicians, establishes that 
veteran's in-service trauma is not related to his current 
disability.  The Board is bound by the medical evidence of 
record and cannot reach its own unsubstantiated medical 
conclusions. See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); In Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board has also carefully considered the lay evidence of 
record.  

As noted, the veteran testified at his September 2008 hearing 
that he experienced blurry vision following the September 
1968 combat trauma.  He described that objects now appear 
bigger and closer in his left eye and he has particular 
difficulty in large lighted rooms.  

In a May 2006 buddy statement, JWT explained that the veteran 
complained of blurry vision for several weeks after the 
combat trauma.  JWT also noted that he met the veteran again 
nine to ten months later while rotating out of Vietnam.  The 
veteran complained of still having vision problems at that 
time.  

The veteran and JWT, as lay persons, are certainly competent 
to offer evidence on these matters.  However, as explained, 
neither the existence of a current disability nor the 
incurrence of an in-service injury is in question.  

With regard to continued symptomatology following service, 
the veteran testified at his hearing that the blurry vision 
went away after the incident, but had troubled him off-and-on 
since.  He testified that he sought treatment for the 
symptoms following service, but was always told that his 
vision was normal.  

Conversely, the veteran explained in a March 2006 statement 
that he was unaware of the current problem until five to ten 
years after service.  

More recently, the veteran explained, a physician performed 
an eye examination and told him that there was "old damage 
behind [the] left eye."  At his hearing, the veteran 
reasoned that the combat trauma could be the only cause for 
this "old damage," since he could remember no other eye 
trauma.  

The Board notes that the veteran's report of a physician 
noting "old damage behind [the] left eye" is hearsay 
medical evidence, which does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren 
v. Brown, 6 Vet. App. 4 (1993)("What a physician said, and 
the layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77).  

With regard to the veteran's remaining assertions, lay 
evidence may be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the veteran's assertions of having blurry 
vision and other vision problems since service are competent.  
See id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 
also 38 C.F.R. § 3.159(a)(2).  

However, the veteran's statements and testimony relating 
those complaints to the current disability are not competent 
evidence.  The veteran is not shown to have the requisite 
medical training or expertise to render such an opinion.  See 
Jandreau, 492 F.3d 1372; Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

In contrast, as shown, the competent medical evidence of 
record has specifically found that the veteran's complaints 
are not related to the current disability.  Since the 
objective medical evidence does not support the veteran's 
assertions, service connection is not warranted on that 
basis.  See Jandreau, 492 F.3d 1372.  

In any event, the Board must also determine whether lay 
evidence is credible.  See Layno, 6 Vet. App. 465 
(distinguishing between competency--"a legal concept 
determining whether testimony may be heard and considered"--
and credibility--"a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

In that regard, the record reflects that the veteran has 
inconsistently reported his symptomatology.  On the one hand, 
the veteran has asserted that he has continuously experienced 
vision problems since service.  Alternatively, he has stated 
that he was not even aware of a problem until five or ten 
years after service.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim of service connection for CSCR of the left 
eye.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for central serous chorioretinopathy (left 
eye disorder) is denied


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


